Title: To George Washington from Eliphalet Pearson, 30 January 1795
From: Pearson, Eliphalet
To: Washington, George


        
          Most worthy Sir,
          Cambridge [Mass.] 30 Jany 1795.
        
        By a late vote of the Amer. Academy of Arts & Sciences, I am directed to present you the first volume, with the first part of the second volume, of its Memoirs; which you are requested to accept, as a faint expression of that unqualified respect, which is indelibly impressed on the hearts of its members; but on none more deeply, than on that of your most devoted, and very humble servant,
        
          Eliphalet Pearson,Corres. Secy
        
      